UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4314
MICHAEL FREEMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                         (CR-00-391-ALL)

                      Submitted: October 10, 2002

                      Decided: October 18, 2002

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Harry D. McKnett, Columbia, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, James G. Pyne, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FREEMAN
                              OPINION

PER CURIAM:

   Michael Freeman appeals his conviction for possession of a firearm
by a convicted felon in violation of 18 U.S.C. § 922(g) (2000). In his
brief, he claims that no rational finder of fact could have found him
guilty beyond a reasonable doubt. The parties stipulated that Freeman
was a convicted felon, and that the relevant weapon met the definition
of an operable firearm having traveled in interstate commerce.
Accordingly, the only issue for the jury was whether Freeman actu-
ally possessed the firearm.

   Freeman claims that inconsistencies between the testimony of Gov-
ernment witnesses precluded any rational juror from concluding that
he was guilty beyond a reasonable doubt. This claim is essentially one
of witness credibility. The credibility of witnesses is best left to the
finder of fact, who has the best opportunity to observe them. United
States v. Beidler, 110 F.3d 1064, 1070 (4th Cir. 1997). Likewise, res-
olution of conflicts in the testimony is the province of the jury, not
the reviewing court. See United States v. Murphy, 35 F.3d 143, 148
(4th Cir. 1994). Accordingly, this claim is not cognizable.

   We affirm Freeman’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED